Citation Nr: 0805450	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1977 to September 
1981.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction is with the RO in 
St. Petersburg, Florida.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
September 2004 and May 2006.  The September 2004 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in February 2005.  This letter informed the veteran of 
the requirements of a successful service connection claim for 
PTSD, that VA needed specific details of the stressful 
incident(s) in service that resulted in PTSD, and included a 
PTSD questionnaire.  He was also told of his and VA's 
respective duties in obtaining evidence and asked to submit 
information and/or evidence, including that in his 
possession, to the RO.  The content and timing of this the 
September 2004 notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Notice as to assignment of disability ratings and effective 
dates was provided to the veteran by the May 2006 letter.  
Although this letter did not precede the initial adjudication 
by the RO, no prejudice to the veteran can result.  In that 
regard, the Board is denying his claim, rendering any 
questions as to these downstream elements moot.  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA treatment 
providers.  The veteran's claimed stressor is that another 
soldier threw a "molotov cocktail" under his bed during 
service.  In his March 2005 notice of disagreement, the 
veteran requested that VA seek records of this event.  
However, the veteran was unable to provide the name of the 
individual who he asserts threw the cocktail under his bed or 
the names of those present at the time.  Hearing transcript 
at 4.  Nor was he able to provide the name of the individual, 
a different soldier according to the veteran, who he alleges 
was convicted of the act.  Id. at 7.  The Board is aware that 
the veteran identified the names of two sergeants whom, he 
states, contemporaneously questioned him about the alleged 
event.  Id. at 5.  However, he has been unable to provide 
dates of the alleged event or of the alleged court martial.  
Absent evidence of the dates of the event, or of the 
individuals accused and/or convicted, the Board believes that 
sufficient detail has not been provided so as to allow for an 
attempt at verification.  As stated above, the veteran was 
provided with written notice as to the need for specific 
details regarding claimed in-service stressors as well as 
asked for details during the June 2007 hearing.  He has had 
sufficient time and opportunity to provide such specificity.  
Without greater specificity, any further research into the 
matter by VA would be futile.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case there is no competent evidence of an in-service 
stressor.  Absent verification of an in-service stressor, 
additional medical evidence that the veteran has PTSD could 
not change the outcome of this case.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  VA thus declines to afford the 
veteran a medical examination.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Service connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "[w]here ...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  

In this case, the veteran does not claim that his PTSD 
results from a stressor related to combat with the enemy, 
does not contend that he ever engaged in combat with the 
enemy, and the record is absent for any evidence that the 
veteran ever engaged in combat with the enemy.  Thus, his 
claimed in-service stressor cannot be verified by his 
statements standing alone.  

The veteran claims that, in "about 1979", while stationed 
in Germany, another soldier threw a "molotov cocktail" 
under the veteran's bed at approximately four o'clock in the 
morning.  Hearing transcript at 3.  He testified that this 
was in retaliation for the veteran's report of the other 
soldier to the platoon sergeant for failure to have a proper 
uniform, i.e. unpolished shoes and wrinkled fatigues.  Id. at 
2.  He also testified that this soldier eventually received a 
bad conduct discharge and threatened the veteran.  Id. at 3.  
The veteran reported this individual was not convicted of a 
crime resulting from this incident, but rather, that a 
different soldier was convicted of offenses related to the 
incident.  Id. at 7 - 8.  He further testified that his arm 
was singed by the resultant fire but that it was a minor 
injury and he did not seek medical treatment.  Id. at 8.  

In response to questions as to dates of the alleged event and 
court martial, the veteran was unable to provide any more 
specificity than "about '79".  Id. at 6.  Nor was he able 
to provide the name of the alleged perpetrator, of the 
soldier that he contends was convicted of offenses related to 
the alleged event, or of any witnesses to the alleged event.  
Id. at 4, 5, and 7.  

Numerous VA clinic notes, including from October 2004, 
contain diagnoses of PTSD and a recitation of the veteran's 
claimed stressor.  However, all of these accounts derive 
entirely from the veteran's account of the alleged event and 
thus do not provide the necessary verification.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).   

Service personnel records do not provide any indication that 
this event occurred.  Nor is there a record of any burns of 
the veteran's arm in his service medical records.  These 
records do reflect treatment for a burn on the right check, 
which reportedly involved an accident at a stove; however, 
the veteran testified at his hearing that this was an 
entirely unrelated incident and had nothing to do with his 
alleged stressor.  

Because the claimed in-service stressor has not been 
verified, and because the veteran has been unable to provide 
more specific information to warrant additional attempts at 
verification, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


